1
2
3
4
5
6
7                            UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   U.S. EQUAL EMPLOYMENT                               Case No.: 18-cv-00852 MMA (BGS)
     OPPORTUNITY COMMISSION,
11
                                        Plaintiff,       ORDER SETTING DEADLINE TO
12                                                       FILE CONSENT DECREE
     v.
13
     ALBERTSONS COMPANIES, INC. and
14
     ALBERTSON’S, LLC,
15                                   Defendants.
16
17
18         On March 16, 2020, the parties filed a Joint Status Report Regarding Settlement
19   indicating they were unable to file the consent decree as the parties anticipated. (ECF
20   51.) The parties expect the consent decree will be filed by April 15, 2020. (Id.)
21   Accordingly, the Court orders the consent decree be filed by April 15, 2020. If the
22   parties are unable to file the consent decree by April 15, 2020, they must file an updated
23   status report by April 15, 2020 indicating why it has not been timely filed.
24         IT IS SO ORDERED.
25   Dated: March 19, 2020
26
27
28

                                                     1
                                                                               19CV852 MMA (BGS)
